            Case 6:19-cv-06405-CJS Document 14 Filed 11/27/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


NewMarket Pharmaceuticals, LLC,                                 Civil Action No. 19-cv-6405

                                      Plaintiff,                  Hon. Charles J. Siragusa

       v.

VetPharm, Inc.,

                                      Defendant.


               REPLY DECLARATION OF DOUGLAS A. FOSS IN SUPPORT
               OF DEFENDANT’S MOTION TO STAY OR DISMISS ACTION

       Douglas A. Foss, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that the

following is true and correct:

       1.       I am an attorney licensed to practice law in the State of New York and admitted to

practice before this Court. I represent defendant VetPharm, Inc. (“VetPharm”) in this action.

       2.       I make this reply declaration in further support of VetPharm’s motion (i) to stay

this action under Rule 41(d) of the Federal Rules of Civil Procedure until plaintiff NewMarket

Pharmaceuticals, LLC (“NewMarket”) reimburses VetPharm for its costs and attorneys’ fees

incurred in connection with the third-party action filed in the United States District Court for the

Western District of Missouri, captioned VetBridge Product Development Subsidiary I (NM-

OMP), LLC v. NewMarket Pharmaceuticals, LLC, Civil Action No. 5:18-cv-6147 (the “Missouri

Action”); and (ii) to dismiss the complaint in this action pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure for failure to state a claim upon which relief may be granted.

       3.       Attached as Exhibit 1 is a true and correct copy of an email dated March 16, 2016

from Mark Ridall, CEO of NewMarket, to Kevin Speltz of VetBridge. It was previously filed as

Exhibit C to Mr. Spelt’z declaration at Docket No. 26-2 in the Missouri Action.



                                                   1
            Case 6:19-cv-06405-CJS Document 14 Filed 11/27/19 Page 2 of 2



       4.       For the reasons set forth in the accompanying reply memorandum of law,

VetPharm respectfully requests that the Court grant its motion, stay this action until NewMarket

has paid VetPharm’s costs and attorneys’ fees in connection with the Missouri Action (the

amount of which to be established upon further submissions), and, upon the lifting of the stay,

dismiss each of NewMarket’s claims for relief with prejudice.

Dated: Pittsford, New York
       November 27, 2019

                                                    /s/ Douglas A. Foss
                                                   Douglas A. Foss
                                                   HARRIS BEACH PLLC
                                                   99 Garnsey Road
                                                   Pittsford, NY 14534
                                                   T: 585.419.8800
                                                   F: 585.419.8801
                                                   dfoss@harrisbeach.com

                                                   Attorneys for Defendant




                                               2
